Matter of Soon-Mee Suh (2015 NY Slip Op 07982)





Matter of Soon-Mee Suh


2015 NY Slip Op 07982


Decided on November 4, 2015


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 4, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
MARK C. DILLON
RUTH C. BALKIN
HECTOR D. LASALLE, JJ.


2015-01785

[*1]In the Matter of Soon-Mee Suh, an attorney and counselor-at-law. Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts, petitioner; Soon-Mee Suh, respondent. (Attorney Registration No. 4461802)

APPLICATION by the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts, pursuant to 22 NYCRR 691.3 of the Rules Governing the Conduct of Attorneys, to impose discipline on the respondent based upon her disbarment, on consent, by order of the Supreme Court of New Jersey filed October 29, 2014. The respondent was admitted to the New York Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on June 13, 2007.

Diana Maxfield Kearse, Brooklyn, N.Y. (Susan Korenberg of counsel), for petitioner.


PER CURIAM.


OPINION & ORDER
The Supreme Court of New Jersey, by order filed October 29, 2014 (220 NJ 21, 100 A3d 537 [2014]), disbarred the respondent, upon her consent, and struck her name from the roll of attorneys in that state. The order further directed that all funds, if any, currently existing or thereinafter deposited in any New Jersey financial institution maintained by the respondent pursuant to rule 1:21-6 of the New Jersey Rules of Court shall be restrained from disbursement, except on application to the court for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who was directed to deposit the funds in the Superior Court Trust Fund pending further order of the court.
The respondent was admitted to the New Jersey Bar in 2006.
A complaint was filed against the respondent charging her with knowing misappropriation of client funds. After consulting with counsel, the respondent knowingly and voluntarily executed a sworn statement consenting to her disbarment. In that statement, she acknowledged that she could not successfully defend herself against the charges pending under Docket No. XIV-2013-0635E, and acknowledged that she was aware that her consent to disbarment constituted an absolute barrier to her ever seeking reinstatement to the New Jersey Bar.
The Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts served the respondent, through substituted service, with a notice pursuant to 22 NYCRR 691.3 informing her of her right, within 20 days, to file a verified statement setting forth any of the defenses to the imposition of reciprocal discipline enumerated in 22 NYCRR 691.3(c). Although duly served by the Grievance Committee on May 12, 2015, the respondent has not filed a verified [*2]statement, nor has she requested additional time in which to do so. Since she has neither asserted any defenses nor demanded a hearing, there is no impediment to the imposition of reciprocal discipline.
In view of the discipline imposed by the Supreme Court of New Jersey, we find that reciprocal discipline is warranted. Accordingly, the Grievance Committee's application to impose reciprocal discipline is granted and, effective immediately, the respondent is disbarred and her name is stricken from the roll of attorneys and counselors-at-law in New York.
ENG, P.J., MASTRO, DILLON, BALKIN and LASALLE, JJ., concur.
ORDERED that the petitioner's application to impose reciprocal discipline pursuant to 22 NYCRR 691.3 is granted; and it is further,
ORDERED that pursuant to 22 NYCRR 691.3, effective immediately, the respondent, Soon-Mee Suh, is disbarred and her name is stricken from the roll of attorneys and counselors-at-law; and it is further,ORDERED that the respondent, Soon-Mee Suh, shall comply with this Court's rules governing the conduct of disbarred, suspended, and resigned attorneys (see  22 NYCRR 691.10); and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, the respondent, Soon-Mee Suh, shall desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Soon-Mee Suh, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and the respondent shall certify to the same in her affidavit of compliance pursuant to 22 NYCRR 691.10(f).
ENTER:
Aprilanne Agostino
Clerk of the Court